t c memo united_states tax_court anthony j hendricks petitioner v commissioner of internal revenue respondent docket no filed date anthony j hendricks pro_se william b mcclendon for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’ sec_2011 federal_income_tax the issues remaining for decision are whether unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to a dependency_exemption deduction for his minor child a r h for the tax_year and whether a r h is a qualifying_child for purposes of the earned_income_credit and the child_tax_credit for the tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tennessee at the time he filed his petition petitioner married lisa marie williams on or about date in gainesville florida petitioner and ms williams had two children as a result of their marriage a r h born in and a h born in at a time not established by the record before the court ms williams filed a petition for divorce in the circuit_court fourth judicial circuit for duval county florida circuit_court the circuit_court entered a final judgment dissolution of marriage it is the court’s policy to refer to minor children only by their initials see rule a the record before the court does not indicate the exact dates of birth for a r h and a h final judgment on date and sent copies of the final judgment to both petitioner and ms williams the final judgment addressed numerous issues including child_support distribution of marital property and a time-sharing arrangement concerning a r h and a h the final judgment also provided that primary physical and residential care and control of the parties’ two minor children should be placed with ms williams regarding the right to claim deductions and credits with respect to a r h and a h on petitioner’s and ms williams’ federal_income_tax returns the final judgment states commencing with the calendar_year and continuing each and every year thereafter ms williams should be awarded the right to claim the parties’ minor child a h born for purposes of filing federal income taxes likewise commencing with the calendar_year and continuing each and every year thereafter petitioner should be awarded the right to claim the parties’ minor child a r h born for purposes of filing federal income taxes each party should be ordered to execute any and all irs forms necessary to effectuate the provisions of this paragraph neither petitioner nor ms williams signed the final judgment the circuit court’s final judgment adopted the date findings_of_fact conclusions of law and recommendations of a duval county magistrate in hi sec_2011 federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure and claimed head_of_household filing_status and two dependency_exemption deductions the two dependents petitioner claimed were a r h and his longtime live-in girlfriend rebecca o’neil in addition petitioner claimed a r h as a qualifying_child for purposes of the earned_income_credit and the child_tax_credit petitioner conceded that he was not the custodial_parent of a r h on date respondent issued to petitioner a notice_of_deficiency for the tax_year disallowing the dependency_exemption deductions for a r h and ms o’neil head_of_household filing_status and the earned_income_credit and the child_tax_credit attributable to a r h petitioner timely filed a petition disputing the determinations in the notice_of_deficiency at trial respondent conceded that petitioner properly claimed a dependency_exemption deduction for ms o’neil for therefore the only issues remaining for decision are whether petitioner is entitled to claim a dependency_exemption deduction for a r h for and consequently whether a r h is a qualifying_child for purposes of the earned_income_credit and the child_tax_credit opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on the return 503_us_79 292_us_435 a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent of the taxpayer for the taxable_year sec_151 c a dependent is defined by sec_152 as including a qualifying_child generally a minor is treated as the qualifying_child of the custodial_parent unless the custodial_parent releases the claim to the exemption to the noncustodial_parent in a written declaration that the noncustodial_parent attaches to the noncustodial parent’s tax_return sec_152 the final judgment provides that ms williams is the custodial_parent of a r h and petitioner concedes this accordingly our inquiry is to determine whether ms williams made a proper written declaration relinquishing the dependency_exemption deduction for a r h to petitioner within the meaning of sec_152 a written declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 114_tc_184 form_8332 requires a taxpayer to provide the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released sec_1_152-4 income_tax regs provides that for a taxable_year starting after date a court order or decree or separation agreement may not serve as a written declaration the taxable_year in the matter sub judice i sec_2011 however sec_1_152-4 income_tax regs provides that if a written declaration was executed in a taxable_year beginning on or before date we look to the requirements for the form of a written declaration that were in effect at the time the written declaration was executed the final judgment was entered by the circuit_court on date therefore pursuant to sec_1_152-4 income_tax regs we must determine whether the final judgment satisfies the requirements of a written declaration that were in effect as of date as of date sec_152 provided that the noncustodial_parent could claim the dependency_exemption deduction if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year the signature requirement is derived from the plain language of sec_152 in effect at the time the final judgment was entered see swint v commissioner t c __ __ slip op pincite date this court consistently has held that sec_152 clearly and unambiguously requires the custodial_parent to sign a written declaration releasing the dependency_exemption for his or her child to the noncustodial_parent miller v commissioner t c pincite satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 id pincite a state court order that is not signed by the custodial_parent does not satisfy the express statutory requirements of sec_152 swint v commissioner t c at __ slip op pincite citing miller v commissioner t c pincite petitioner argues that the final judgment expressly provides him with the right to claim a r h for purposes of filing federal i ncome t axes petitioner acknowledges that neither he nor ms williams signed the final judgment however petitioner argues that the final judgment was virtually signed by him and ms williams because they did not file exceptions to the circuit court’s adoption of the magistrate judge’s date recommendations respondent argues that pursuant to our decision in swint the custodial_parent ie ms williams must sign a written declaration to effectively relinquish the dependency_exemption deduction for a r h to the noncustodial_parent ie petitioner because ms williams did not sign the final judgment respondent argues that petitioner is unable to claim a dependency_exemption deduction for a r h the date final judgment was not signed by the custodial_parent ms williams we hold that the final judgment does not satisfy the signature requirement of sec_152 and therefore petitioner is not entitled to a dependency_exemption deduction for a r h for sec_32 permits an eligible_individual an earned_income_credit against that individual’s income_tax_liability the amount of the credit depends on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 a qualifying_child under sec_32 means a qualifying_child of the taxpayer as defined in sec_152 sec c a as held above a r h is not petitioner’s qualifying_child for the tax_year accordingly petitioner is not entitled to an earned_income_credit attributable to a r h for sec_24 entitles a taxpayer to a child_tax_credit for each qualifying_child as described in sec_152 as held above a r h is not a qualifying_child of petitioner under sec_152 therefore petitioner is not entitled to a child_tax_credit for a r h for the tax_year to reflect the foregoing decision will be entered for respondent
